Citation Nr: 0106805	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-17 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Evaluation of bilateral hearing loss, rated as 0 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) at New Orleans, Louisiana.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in September 1999.  A complete 
transcript is of record.  Review of the transcript shows that 
the VA employee conducting the hearings explained fully the 
issues and suggested the submission of additional evidence.  
Cf. 38 C.F.R. § 3.103(c)(2) (2000).  

During the course of the appeal, service connection was 
granted for tinnitus.  

The June 1999 statement of the case reflects consideration of 
38 C.F.R. § 3.321(b)(1) (2000) by the RO.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veteran's Appeals prior to March 1, 1999) (hereinafter Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which might be 
considered exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than Level I hearing in the 
right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(1998 and 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the issue on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  

All relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The veteran has been examined twice recently by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

On a VA audiology examination in February 1999, the veteran 
complained of difficulty understanding speech, especially 
with background noise, and had some difficulty listening to 
television.  A history of inservice noise exposure of small 
arms fire and jet engines was noted.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
35
80
LEFT
10
15
10
35
75

Pure tone averages in the above specified ranges were 35 
decibels on the right and 34 decibels on the left.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 98 percent in the left ear.  The 
middle ears functioned normally.  He was found to have mild 
to severe high frequency sensorineural hearing loss, 
bilaterally.  Speech reception thresholds were in agreement 
with pure tone responses bilaterally and word recognition 
scores were good for the right ear and excellent for the left 
ear.  The examiner's impression was that the veteran would 
experience some difficulty understanding speech, especially 
in the presence of competing background noise.  He was to 
pursue the possibility of obtaining amplification and 
consulted on the importance of hearing conservation.  

During the veteran's September 1999 hearing, he testified 
that the February 1999 hearing examination was not adequate 
because it was not realistic.  Hearing was tested in a sound 
proof booth and amplified microphones were utilized.  This 
gave better results than he has in the real world, with 
competing noises.  He could not hear certain sounds.  He 
could not hear a smoke alarm go off and sometimes he did not 
hear the telephone ring.  If there are multiple noises such 
as the air conditioner, dishwasher and television going on, 
he can not hear anyone talk to him if he is not looking at 
them.  He could not hear most people at parties.  

On a VA audiology evaluation in October 1999, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
35
85
LEFT
5
15
5
30
75

Pure tone averages in the above specified ranges were 37 
decibels on the right and 31 decibels on the left.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 100 percent in the left ear.  The 
diagnoses were hearing within normal limits through 2000 
Hertz and mild to profound sloping sensorineural hearing loss 
at 3000 to 8000 Hertz, bilaterally.  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R. Part 4.  In so 
doing, it is the Board's responsibility to weigh the evidence 
before it.  Gilbert v. Derwinski, 1 Vet. App. 49 (190).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board notes that the particular regulations governing 
hearing loss disabilities were amended in May 1999.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110 (West 
1991).  Although the Diagnostic Code provisions have changed, 
the general method for evaluating hearing loss disability 
have not changed except for the provisions of 38 C.F.R. 
§ 4.86 (2000).  The Board has reviewed those criteria and 
determined that this veteran does not meet them.  In sum, in 
this case, the regulatory change has no effect on the outcome 
of the case.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service- connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and Part 4, 
Diagnostic Code 6100.  

While the veteran's contentions have been considered 
regarding the laboratory atmosphere of testing for the degree 
of his auditory acuity, this is the authorized medically 
determined way to measure his degree of hearing loss for VA 
rating purposes.  His disagreement with this method does not 
constitute a factor in support of his claim for an increased 
rating.  

The degree of his bilateral high frequency sensorineural 
hearing loss has been consistently shown to be in the range 
of Level I hearing loss.  This level is determined by the 
pure tone threshold and speech recognition ability as 
specified above for each ear.  Actually, he is shown to hear 
normally at and below the 2000 Hertz range.  While there is 
no dispute that he suffers from service connected hearing 
loss, it is not shown to be compensably disabling under the 
applicable rating criteria.  


ORDER

A evaluation in excess of 0 percent for bilateral hearing 
loss is denied.  


		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals




 



